Name: 80/763/EEC: Commission Decision of 8 July 1980 laying down additional provisions concerning statistical surveys of areas under vines
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  agricultural activity;  economic analysis
 Date Published: 1980-08-16

 Avis juridique important|31980D076380/763/EEC: Commission Decision of 8 July 1980 laying down additional provisions concerning statistical surveys of areas under vines Official Journal L 213 , 16/08/1980 P. 0026 - 0027 Finnish special edition: Chapter 3 Volume 12 P. 0086 Greek special edition: Chapter 03 Volume 30 P. 0085 Swedish special edition: Chapter 3 Volume 12 P. 0086 Spanish special edition: Chapter 03 Volume 18 P. 0301 Portuguese special edition Chapter 03 Volume 18 P. 0301 COMMISSION DECISION of 8 July 1980 laying down additional provisions concerning statistical surveys of areas under vines (80/763/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 357/79 of 5 February 1979 on statistical surveys of areas under vines (1), and in particular Article 6 (2) thereof, Whereas, because of the existence within the Community of growing areas with very varied yields, the areas under vines cultivated with wine-grape varieties should, in order to monitor developments in wine-growing potential effectively, be subdivided into yield classes based upon the mean yield per hectare; Whereas, pursuant to Article 6 (2) of Regulation (EEC) No 357/79, such yield classes shall be established in accordance with the procedure laid down in Article 8 of that Regulation; Whereas the measures provided for by this Decision are in accordance with the opinion of the Standing Committee for Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1 The yield classes referred to in Article 6 (2) of Regulation (EEC) 357/79 shall be those indicated in the Annex. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 July 1980. For the Commission FranÃ §ois-Xavier ORTOLI Vice-President (1)OJ No L 54, 5.3.1979, p. 124. ANNEX YIELD CLASSES (in hl/ha of grape must or wine) >PIC FILE= "T0013514">